Title: To George Washington from Anne-César, chevalier de La Luzerne, 30 March 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            Translation
                            Sir
                             30 March 1783
                            
                        
                        They write me from New York that the french naval Prisoners at that place will shortly be sent to Dobbs
                            ferry—I have to request your Excellency to give orders that they may be furnished with the Subsistence and other
                            assistance their situation may require directing the persons who shall be charged with this business to keep exact
                            accounts of the expence which I will take care to have repaid. I have the honor &c.
                    